Citation Nr: 0921638	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-07 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

In November 2007, Board denied the Veteran's claim to reopen 
the previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder.  He appealed 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In a November 2008 Joint Motion For Remand (JMR) it 
was requested that the Board's November 2007 decision be 
vacated and the claim remanded to the Board.  The JMR, in 
part, called for the claim to be remanded so that the 
claimant could be adequately informed of the requirements of 
38 C.F.R. § 3.159(e) regarding the duty to notify when there 
is difficulty in obtaining records, and also to inform 
claimants of additional means of obtaining such.  In a 
December 2008 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand.  

It is noted that an issue concerning an effective date for 
payment the Veteran's spouse has been the subject of a 
statement of the case.  The file before the Board contains no 
substantive appeal, and has such the Board does not have 
jurisdiction of this issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

As will be explained, the Board is reopening the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, based on requirements as noted in the JMR 
summarized above, and also because of the receipt of new and 
material evidence.  The Board will then remand this claim to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration before readjudication it on the 
underlying merits.  VA will notify the Veteran if further 
action is required on his part concerning this claim.  


FINDINGS OF FACT

1.  Service connection for depression and post-traumatic 
stress disorder (PTSD) was denied in a September 2002 rating 
decision. It was held that depression was unrelated to 
service and that PTSD was not diagnosed.  The Veteran was 
notified of this decision.  He filed a timely notice of 
disagreement; a statement of the case (SOC) was issued in 
June 2004, however, VA did not receive a timely substantive 
appeal.  Appellant later indicated he was cancelling that 
appeal.  The September 2002 rating is final.

2.  Evidence received since the September 2002 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  A September 2002 rating decision denying the Veteran's 
claim for entitlement to service connection for depression 
and PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2008).

2.  New and material evidence to reopen the Veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder has been received since the last final 
denial.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c) (2008).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

New and Material Evidence
PTSD

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  The 
credibility of this evidence is assumed for the purposes of 
reopening.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his active military 
service.  He has specifically stated that he has depression 
and PTSD because of his wartime service.

Service connection for depression and PTSD was denied by the 
RO in a September 2002 rating decision.  It was held that 
depression was first shown years post-service and that PTSD 
was not diagnosed.  The Veteran filed a notice of 
disagreement with this decision and was afforded a VA 
psychiatric examination.  A SOC was then issued in June 2004, 
which considered the recent VA examination, as well as the 
other evidence of record.  Later in June 2004, he submitted a 
statement withdrawing his appeal.  

In a June 2005 statement in lieu of VA Form 646 (for a 
different issue), the Veteran's representative stated that 
the Veteran withdrew his appeal as to service connection for 
an acquired psychiatric disorder in June 2004; however, he 
wished to continue that appeal.  The representative asked 
that the June 2005 statement be considered a VA Form 9 for 
the purposes of substantiating the Veteran's appeal to the 
denial of service connection for depression and PTSD.  Even 
if VA was to accept this statement as a VA Form 9, it would 
not be timely received; therefore, the Veteran did not timely 
perfect an appeal.  See 38 C.F.R. § 20.302(b) (time limit for 
filing VA Form 9 is 60 days from the date that the AOJ mails 
the SOC to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later).  Thus, because VA did not receive a timely 
substantive appeal after the Veteran was issued the June 2004 
SOC, the September 2002 rating decision has become final.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.302, 20.1103 (2008).

At the time of the last final denial, the relevant evidence 
of record consisted of the Veteran's service treatment 
records (STRs), statements by the Veteran and his wife, PTSD 
and military questionnaires completed by the Veteran, VA 
treatment records, and VA examination reports.  The VA 
treatment reports show diagnoses of sleep disorder, age 
related cognitive decline, anxiety disorder (not otherwise 
specified), depression, rule out PTSD, rule out generalized 
anxiety disorder, and rule out major depressive disorder.  
The Board notes that a "rule out" diagnosis is not a 
diagnosis of the disorder.  

A May 2002 VA examination report showed a history of 
depression.  A May 2004 VA examination report showed a 
diagnosis of depressive disorder not otherwise specified, and 
the examiner's opinions that the Veteran did not display 
symptoms indicative of PTSD and that the Veteran's mental 
disorder was not as likely as not the direct result of his 
military service.  The questionnaires contain information 
about the Veteran's military unit and claimed PTSD stressors.  
STRs showed no treatment or diagnosis related to a 
psychiatric disorder, and a February 1946 separation 
examination report showed a psychiatric diagnosis of 
"normal."

The Board has reviewed the evidence received since the last 
final denial and finds that there is one document that may be 
considered new and material evidence.  In a May 2009 private 
examination report, as provided by J.P.C., Ph.D, it was 
opined by the examiner that the Veteran had PTSD of service 
origin.  The examiner noted that he reviewed the claims file, 
to include the Veteran's service records which included that 
his military occupational specialty (MOS) was as a Marine 
Engineer.  He also acknowledged the Veteran's statements 
wherein it was asserted that he was exposed to combat.  
Specifically, as to the Veteran's stressors for PTSD, it was 
noted that the claimant was exposed to traumatic events 
involving actual or threatened death or serious injury, to 
include fear of German bombing in England.  The major 
traumatic events escalated when he was working on the beaches 
of Normandy in the harbor of Antwerp, Belgium, and when 
bringing pylons down the Rhine River to be used in the 
building of temporary bridges and, when doing so, being under 
constant attack by the Germans.  Also noting that the Veteran 
was service-connected for hearing loss, he concluded that it 
was logical that the Veteran was exposed to combat during 
service.  He diagnosed chronic PTSD, and from his report, it 
is clear that he opined that this condition was due to his 
military service.  

At the time of the last final denial there was evidence of a 
current psychiatric disability, but, as determined by the RO, 
a lack of competent evidence of a nexus between a current 
psychiatric disability and service, and a lack of competent 
evidence of any psychiatric disorder that occurred in 
service.  Regarding PTSD, the claim was denied as there was 
no diagnosis of PTSD meeting all diagnostic criteria as 
stated in the Diagnostic and Statistical Manual of Mental 
Disorders.  In making these determinations, the STRs were 
reviewed as was post-service clinical data.

The additional private medical opinion as summarized above, 
reflects a diagnosis of PTSD due to military service 
stressors.  Such a conclusion was not of record at the time 
of the 2002 denial.  This evidence is new.  Furthermore, it 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility to substantiate the claim.  
Accordingly, it is new and material and reopening of the 
claim for service connection for PTSD is in order.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened; to this extent only, 
the appeal is granted.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

The Veteran contends that he has PTSD as a result of 
stressful events that took place during World War II.  He 
claims, and his service personnel records show, that he 
served in the European Theater attached to the 339th Harbor 
Craft.  Claimed combat exposure includes his being in fear of 
German bombing when in England.  The major traumatic events 
escalated when he was working on the beaches of Normandy in 
the harbor of Antwerp, Belgium, and when bringing pylons down 
the Rhine River to be used in the building of temporary 
bridges and, when doing so, being under constant attack by 
the Germans.  

Apart from obtaining the Veteran's available STRs and service 
personnel records (SPRs), it does not appear that the RO made 
efforts to verify the Veteran's claimed combat stressors.  
This is likely due to the fact that his contentions are too 
vague.  However, he should be provided with additional 
opportunity to give additional details which might allow for 
meaningful verification efforts of the alleged stressors.  As 
the claim is otherwise being remanded, the Veteran should be 
asked to provide further information relating to the 
circumstances of alleged deaths that he experienced, to 
include buddy statements or other lay evidence.  The Board 
also notes that on at least one occasion he reported that 
there might be records at a Naval Hospital that might be 
relevant to his claim.  An attempt was made to obtain these 
records without success.  As pointed out in the JMR earlier, 
however, adequate notice of options regarding obtaining this 
information in other ways was not provided to the Veteran.  
Proper notification will be addressed below in the remand 
portion of this decision.  

The Board notes that the Veteran has a diagnosis of PTSD that 
was rendered by a private physician in 2009.  The report 
noted the claimed stressor history in making this diagnosis.  
The Board notes, however, that at this point in time, in 
part, because none of the Veteran's stressors have been 
verified, he has not received a diagnosis relating PTSD to a 
verified stressor(s).  This matter should be clarified on 
remand by way of another examination to ascertain whether his 
PTSD is due to his military service, and in particular to a 
verified stressor.  It is noted that the service personnel 
record notes that he was in the Rhineland Campaign or Battle.  
It is unclear whether his unit may have been in combat as 
part of this event.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran must be informed of the 
types of alternative evidence that he can 
submit in order to establish claimed 
medical evidence, to include alleged Naval 
Hospital records, his engagement in combat 
with the enemy ("buddy" statements, 
contemporaneous letters, etc.).  

2.  Locate and associate with the claims 
folder the unit histories of the 339th 
Harbor Craft that served in the European 
Theater during World War II in order to 
ascertain whether the unit was engaged in 
combat with the enemy.  If these records 
cannot be located, it must be so stated, 
in writing, for inclusion in the claims 
folder.

3.  Afford the Veteran a VA psychiatric 
examination by a board of 2 psychiatrists.  
The claims folder must be made available 
to the examiners to review in conjunction 
with the examination, and the examiners 
must indicate in the examination report 
that the claims folder was so reviewed.  
The examiners must state whether it is at 
least as likely as not that the Veteran 
has a psychiatric disability, to 
specifically include PTSD, that is at 
least as likely as not related to or had 
its onset during service.  In offering 
this assessment, the examiners must 
acknowledge the May 2009 opinion of the 
private physician who concluded that the 
Veteran had PTSD of service origin.  

All indicated special studies deemed 
necessary must be performed.  A complete 
rationale for any opinions expressed must 
be provided.

4.  After the above-requested development 
has been completed, the Veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD, 
must be readjudicated.  If the decision 
remains adverse to the Veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case (SSOC), and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


